Citation Nr: 1039531	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1989 to July 1992.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision by 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  Per his request, the Veteran was scheduled 
for a Travel Board hearing in August 2010; he failed to report 
for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The VCAA and its implementing regulations apply in this matter.  
The Board is of the opinion that further development of the 
record is required.  38 C.F.R. §  3.159 (2010).

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  With respect to the listed factor C, the Court 
has stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran alleges that he has hypertension that began in 
service.  His June 1988 service enlistment examination noted a 
blood pressure reading of 146/82.  The only other blood pressure 
reading in the service treatment records is a reading of 124/70 
in January 1992.  The only other blood pressure readings in the 
record are post-service readings of 180/86 in June 2005 and 
160/80 in August 2005.  He has provided statements from his 
treating physician and a physician in the sleep lab where he 
works that state that the 146/82 blood pressure reading at 
entrance into service "should have been considered abnormal 
i.e., hypertensive" and that "at that age [17], a level of 
blood pressure reading is not normal and could indicate the 
presence of hypertension." 

As the evidence of record shows that the Veteran has had elevated 
blood pressure readings postservice, and that an elevated blood 
pressure reading at entrance into service could indicate the 
presence of hypertension, the low threshold standard of McLendon 
is met; a VA nexus examination is necessary.     

In August 2006, the Veteran reported that he received relevant 
treatment from Dr. M. Kraynyak and provided an authorization to 
obtain those treatment records.  The Veteran also provided two 
pages of treatment records from Dr. Kraynyak's offices; however, 
it appears that those treatment records are incomplete.  As VA 
has notice of the existence of additional likely pertinent 
treatment records; such records must be secured and associated 
with the claims files.

The Veteran has not been provided adequate notice regarding the 
requirements for substantiating a claim of service connection on 
the basis that a pre-existing disability was aggravated in 
service.  Since the Board is remanding this case for other 
matters, it is appropriate (on remand) for the RO to provide 
additional VCAA notice regarding such requirements.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper VCAA 
notice regarding what is necessary to 
substantiate a claim of  service 
connection based on aggravation during 
service of a disability that may have 
preexisted service. 

2.	The RO should ask the Veteran to identify 
the providers of any and all treatment and 
evaluations he has received for 
hypertension since his discharge from 
service and to provide any releases 
necessary for VA to secure records of any 
such private treatment.  The RO should 
secure copies of complete clinical records 
of all such evaluations and treatment the 
Veteran received from the identified 
sources (and specifically records from Dr. 
Kraynyak-see authorization in the file 
dated in August 2006).  If an update 
authorization for release of records from 
Dr. Kraynyak is necessary, the Veteran 
must assist in the development by 
providing such release.  If any private 
provider does not respond to the RO's 
request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that 
records sought are received

3.	Thereafter, arrange for an examination of 
the Veteran to identify whether he has 
hypertension and, if so, its likely 
etiology.  All indicated tests and studies 
should be performed.  If the Veteran does 
not currently have hypertension, the 
examiner should so state and explain the 
rationale for that opinion.  If the 
Veteran does have hypertension, then, 
after examining the Veteran and reviewing 
the claims file, including the Veteran's 
STRs and postservice treatment records, 
particularly the medical opinions of Drs. 
Kraynyak and Datzman, the examiner should 
provide opinions on the following:

a.	Is there any evidence that renders it 
undebatable from as medical 
standpoint that the Veteran's 
hypertension pre-existed his military 
service (beginning in April 1989)?  
If so, please identify such evidence. 

b.	If the Veteran's hypertension pre-
existed service, the examiner should 
further opine whether there is any 
evidence that renders it undebatable 
form a medical standpoint it was not 
aggravated (meaning chronically 
worsened or permanently increased in 
severity) during his active military 
service beyond its natural 
progression?  If so, the examiner 
should identify such evidence.

c.	If it is determined the Veteran's 
hypertension did not pre-exist his 
active service, (i) is it at least as 
likely as not (i.e., 50% or higher 
degree of probability) that the 
hypertension is etiologically related 
to his active military service; or 
(ii) was manifested to a compensable 
degree within one year following his 
service separation in July 1992?

All opinions and conclusions expressed 
must be supported by a complete 
explanation of rationale.

4.	Thereafter, this matter should be 
readjudicated (to include consideration of 
all potentially applicable theories of 
entitlement).  If service connection for 
hypertension remains denied,  the RO 
should furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

